DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I, claims 22-25, 32-37, 39-41 and 100-101 in the reply filed on 12/20/2021 is acknowledged. The traversal is on the ground that the Office has not substantiated that the restriction between the claims of Group I, II and III is warranted. More specifically, the Office has not shown that group I, II and III are both independent and distinct.   This argument is not persuasive because the present application is filed under 35 U.S.C. § 371 and no showing of the groups being both independent and distinct is required. Moreover, as previously disclosed, the instant application lacks unity of invention as it fails to provide a special technical feature for the reasons disclosed in the restriction requirement dated 10/28/2021
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
34 recites the limitation “the sample receiving container” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-25, 32-33, 36-37, 39-41 and 100-101 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Kayyem et al. (hereinafter Kayyem) US 2014/0194305.
Regarding claim 22, Kayyem discloses a container (cartridge) for performing nucleic acid amplification on a sample in a closed system, the container comprising: a first layer and a second layer (top plate and bottom substrate) defining a multifunction chamber (sample prep zone) therebetween as discussed in at least paragraphs 86, 123 and 135-143, the container provided with magnetic particles and reagents as discussed in at least paragraphs 140-149 and 180 for sample preparation, nucleic acid recovery, and a first-stage nucleic acid amplification reaction, wherein the magnetic particles are provided in a chamber (liquid reagent module, LRM) that is fluidly connected to the multifunction chamber or are provided in the multifunction chamber as discussed in at least paragraphs 86 and 140-141, and wherein the reagents are provided in chambers that are fluidly connected to the multifunction chamber as discussed in at least paragraphs 7, 144-149; and a second-stage reaction zone (amplification zone) disposed between the first layer and the second layer and fluidly connected to the multifunction chamber as discussed in at least paragraphs 155-158, the second-stage reaction zone comprising a plurality of second-stage reaction chambers as discussed in at least paragraph 155 and shown in Fig. 22, each second-stage reaction chamber 
Regarding claim 23, Kayyem discloses wherein the multifunction chamber is provided with cell lysis components and the magnetic particles as discussed in at least paragraphs 86, 140-141 and 180.
Regarding claim 24, Kayyem discloses wherein the cell lysis components comprise lysis particles or lysis particles (dried particles) as discussed in at least paragraphs 138-139.
Regarding claim 25, Kayyem discloses wherein the container further comprises a sample lysis chamber in fluid communication with the multifunction chamber as discussed in at least paragraph 249, wherein the sample lysis chamber is provided with cell lysis components and the magnetic particles, and the multifunction chamber is provided with magnetic bead wash components and first-stage nucleic acid amplification components; also see paragraphs 7, 86 and 139-140.
Regarding claim 32, Kayyem discloses wherein the magnetic particles are nucleic acid-binding magnetic particles as discussed in at least paragraphs 141-142.
Regarding claim 33, Kayyem discloses a sample receiving chamber (sample entry port) in fluid communication with the multifunction chamber as discussed in at least paragraph 136 and shown in Fig. 20.


claim 36, Kayyem discloses wherein the magnetic particles and the reagents are provided in one or more reagent blisters in fluid communication with the multifunction chamber as discussed in at least paragraphs 7, 86-87 and 174.
Regarding claim 37, Kayyem discloses wherein one or more of the reagent blisters are fluid-filled reagent blisters as discussed in at least paragraphs 7, 86-87 and 174. Kayyem implies that the reagent blisters are filled at the time of manufacture of the container.
 Furthermore, applicant is reminded that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP §2113.
Regarding claim 39, Kayyem discloses an openable seal between the reagent blisters and the multifunction chamber as discussed in at least paragraphs 37, 40, 174, 179 and 204.
Regarding claim 40, Kayyem discloses wherein the openable seal is a burstable seal as discussed in at least paragraphs 37, 40, 174, 179 and 204.
Regarding claim 41, Kayyem discloses wherein the openable seal is a peelable, tacked together film seal (adhesive) as discussed in at least paragraphs 136 and 167.
Regarding claim 100, Kayyem discloses wherein the first layer and the second layer are barrier films (metal surfaces such as gold) having a water vapor transmission rate (WVTR) in a range of about 0.05 g/m7/24hrs to about 2 g/m7/24hrs as discussed in at least paragraphs 123, 132 and 134.

claim 101, Kayyem discloses wherein the first layer is a clear barrier film and the second layer is a metallized barrier film (Suitable substrates include metal surfaces such as gold, electrodes as defined below, glass and modified or functionalized glass, fiberglass, ceramics, mica, plastic (including acrylics, polystyrene and copolymers of styrene and other materials, polypropylene, polyethylene, polybutylene, polyimide, polycarbonate, polyurethanes, Teflon.RTM., and derivatives thereof, etc.), GETEK (a blend of polypropylene oxide and fiberglass), etc., polysaccharides, nylon or nitrocellulose, resins, silica or silica-based materials including silicon and modified silicon) as discussed in at least paragraphs 123, 132 and 134.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kayyem US 2014/0194305 as applies above to claims 22-25, 32-33, 36-37, 39-41 and 100-101; and further in view of Jon Meyer et al. (hereinafter Jon Meyer) US 2006/0115385.
Regarding claim 34, Kayyem does not disclose wherein the sample receiving container comprises a sample collection swab.
Jon Meyer discloses a sample receiving container [12] comprising a sample collection swab [132] as discussed in paragraphs 44-46 and shown in Figs. 1-2 and 9B.
It would have been obvious to one having ordinary skill in the art to modify Kayyem with sample receiving container as taught by Jon Meyer to facilitate obtaining an appropriately sized sample from various types of specimen.
Regarding claim 35, Kayyem does not disclose wherein the sample collection swab comprises an elongate shaft, wherein the sample receiving chamber and the elongate shaft of the swab are fabricated from chemically compatible materials that can be at least partially fused with a heat seal.
Jon Meyer discloses wherein the sample collection swab [132] comprises an elongate shaft [80b] as discussed in paragraphs 44-46 and shown in Figs. 1-2 and 9B.
It would have been obvious to one having ordinary skill in the art to modify Kayyem with sample receiving container as taught by Jon Meyer to facilitate obtaining an appropriately sized sample from various types of specimen.

As to the sample receiving chamber and the elongate shaft of the swab being at least partially fused with a heat seal, applicant is reminded that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP §2113.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LYDIA EDWARDS/Examiner, Art Unit 1796